                Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 1 of 17




 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
     21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 877-619-8966
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6   abacon@toddflaw.com
 7   Attorneys for Plaintiff

 8   Attorneys for Plaintiff, CHRISTINE SLOWINSKI, and all others similarly
     situated
 9
                     IN THE UNITED STATES DISTRICT COURT
10                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
     CHRISTINE SLOWINSKI,                        Case No.
12   individually, and on behalf of other
     members of the general public
13   similarly situated,                         CLASS ACTION COMPLAINT FOR
14                                               VIOLATIONS OF:
                    Plaintiff,
15                                               (1) Violation of Illinois Biometric
           vs.                                       Privacy Act, 740 ILCS 14/1 et seq.
16   EVERALBUM, INC.,                            JURY TRIAL DEMANDED
17                  Defendant.
18
19         Plaintiff, CHRISTINE SLOWINSKI (“Plaintiff”), individually and on behalf
20
     of all other members of the public similarly situated, allege as follows:
21
                                 PRELIMINARY STATEMENTS
22

23         1.       This is an action for damages, injunctive relief, and any other available
24
     legal or equitable remedies, for violations of the Illinois Biometric Information
25
     Privacy Act (“BIPA”), 740 ILCS 14/1 et seq., resulting from the illegal actions of
26
27   Defendant, in negligently, intentionally, and/or recklessly collecting, storing, and
28

                                    CLASS ACTION COMPLAINT
                                                -1-
                Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 2 of 17




 1
     using Plaintiff’s and other similarly situated individuals’ biometric identifiers and

 2   biometric information (referred to collectively as “biometrics”) without developing
 3
     a public policy establishing a retention schedule, establishing guidelines for
 4

 5   destroying biometric identifiers, and biometric information, informing Plaintiff of

 6   the specific purpose and length of term for which the information was being stored,
 7
     or receiving a written release executed by Plaintiff, in violation of the BIPA. Plaintiff
 8

 9   alleges as follows upon personal knowledge as to herself and her own acts and

10   experiences, and, as to all other matters, upon information and belief, including
11
     investigation conducted by her attorneys.
12

13         2.        The BIPA defines “Biometric identifier” as, “…a retina or iris scan,

14   fingerprint, voiceprint, or scan of hand or face geometry.” 740 ILCS 14/10.
15
           3.        The BIPA defines “Biometric Information” as, “…any information,
16

17   regardless of how it is captured, converted, stored, or shared, based on an individual's
18   biometric identifier used to identify an individual.” 740 ILCS 14/10.
19
           4.        The BIPA was designed to encourage the public trust in biometric
20

21   technology and the use and adoption of biometric identifier-facilitated transactions,
22   and to prevent harm to individuals by requiring companies to adopt and publish
23
     retention schedules and guidelines for permanently destroying biometrics. 740 ILCS
24

25   14/15 (a)(b).
26         5.        In enacting the BIPA, the General Assembly of the State of Illinois
27

28

                                    CLASS ACTION COMPLAINT
                                                -2-
                Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 3 of 17




 1
     found all of the following:

 2                  (a)   The use of biometrics is growing in the business and
 3
                          security screening sectors and appears to promise
                          streamlined financial transactions and security
 4                        screenings.
 5                  (b)   Major national corporations have selected the City
                          of Chicago and other locations in [Illinois] as pilot
 6                        testing sites for new applications of biometric-
 7                        facilitated financial transactions, including finger-
                          scan technologies at grocery stores, gas stations,
 8                        and school cafeterias.
 9                  (c)   Biometrics are unlike other unique identifiers that
                          are used to access finances or other sensitive
10                        information. For example, social security numbers,
11                        when compromised, can be changed. Biometrics,
                          however, are biologically unique to the individual;
12                        therefore, once compromised, the individual has no
13                        recourse, is at heightened risk for identity theft, and
                          is likely to withdraw from biometric-facilitated
14                        transactions.
15                  (d)   An overwhelming majority of members of the public
                          are weary of the use of biometrics when such
16                        information is tied to finances and other personal
17                        information.
                    (e)   Despite limited State law regulating the collection,
18                        use, safeguarding, and storage of biometrics, many
19                        members of the public are deterred from partaking
                          in biometric identifier-facilitated transactions.
20                  (f)   The full ramifications of biometric technology are
21                        not fully known.
                    (g)   The public welfare, security, and safety will be
22                        served by regulating the collection, use,
23                        safeguarding, handling, storage, retention, and
                          destruction of biometric identifiers and information.
24

25   740 ILCS 14/5 (emphasis added).
26         6.       Persons, like the Plaintiff herein, have an interest protecting,
27

28

                                    CLASS ACTION COMPLAINT
                                                 -3-
                Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 4 of 17




 1
     monitoring, and controlling their biometrics beyond the typical concerns and

 2   interests associated with protecting other types of personally identifying
 3
     information.
 4

 5         7.       Information about retention and destruction of biometrics is key to

 6   encouraging trust in biometric identifier-facilitated transactions, and is essential to
 7
     Plaintiff’s ability to monitor, protect, and control her biometrics.
 8

 9         8.       By concealing information required to be publicly disclosed by the

10   BIPA, Defendant impaired Plaintiff’s ability to use that information for the
11
     substantive purpose of monitoring, controlling, and protecting her biometrics as
12

13   envisioned by the BIPA.

14         9.       Therefore, Plaintiff has been deprived of her legally protected interest
15
     to obtain information that is required to be publicly disclosed by Illinois law.
16

17         10.      As a result, Plaintiff has been deterred from partaking in biometric
18   identifier-facilitated transactions because she lacks sufficient information,
19
     knowledge, and serenity to which she is entitled under Illinois law.
20

21                              JURISDICTION AND VENUE
22         11.      This Court had jurisdiction pursuant to 28 U.S.C. § 1332(d), because
23
     the matter in controversy exceeds the sum or value of $5,000,000 exclusive of
24

25   interest or costs and is a class action in which members of the putative class are
26   citizens of a State different from the Defendant.
27

28

                                    CLASS ACTION COMPLAINT
                                                -4-
             Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 5 of 17




 1
           12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b),

 2   because this is the judicial district in which Defendant resides.
 3
                                           PARTIES
 4

 5         13.      Plaintiff is an individual who was at all relevant times residing in

 6   Schaumburg, Illinois.
 7
           14.      On information and belief, Defendant is a Delaware corporation, whose
 8

 9   principal place of business is located in San Francisco, California.

10         15.      On information and belief, at all times relevant hereto, Defendant was
11
     engaged in the manufacturing, programming, marketing, and sale of a computer and
12

13   mobile phone application known as Ever or Everalbum.

14         16.      Defendant is a “private entity” as defined in 740 ILCS 14/10, as it is a
15
     corporation.
16

17                          FACTS COMMON TO ALL COUNTS
18         17.      Defendant’s computer and mobile phone application known as Ever or
19
     Everalbum (the “App”), operates as a digital photograph storage and sharing
20

21   platform.
22         18.      During or about February of 2020, Plaintiff began using the App to
23
     store photographs.
24

25         19.      During or about February of 2020, Plaintiff uploaded approximately
26   four hundred (400) photos to her Everalbum application including many photos of
27

28

                                    CLASS ACTION COMPLAINT
                                                -5-
             Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 6 of 17




 1
     herself and her family.

 2         20.    The App uses facial recognition technology to capture and store the
 3
     facial geometry of persons appearing in photographs uploaded to the App.
 4

 5         21.    The App informs its customers that facial recognition technology can

 6   be used to help “tag” persons appearing in photographs to help identify and label
 7
     photographs for organizational purposes.
 8

 9         22.    Once an individual appearing in one photograph has been “tagged,” the

10   App’s facial recognition technology will automatically recognize and help its users
11
     “tag” that same individual in other photographs.
12

13         23.    The App captured and stored Plaintiff’s facial geometry from the

14   photographs uploaded during February of 2020.
15
           24.    Plaintiff was not informed in writing by Defendant that her biometric
16

17   identifiers or biometric information were being collected and/or stored by
18   Defendant.
19
           25.    Plaintiff was not informed in writing by Defendant of the specific
20

21   purpose and length of term for which her biometric identifiers or biometric
22   information was being collected, stored, and used by Defendant.
23
           26.    Plaintiff did not receive a written release from Defendant to execute;
24

25   therefore, Defendant could not have received a written release of Plaintiff’s
26   biometric identifiers or biometric information, executed by her.
27

28

                                  CLASS ACTION COMPLAINT
                                              -6-
             Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 7 of 17




 1
           27.     As a result of Defendant’s acts and omissions outlined above, Plaintiff

 2   has suffered concrete and particularized injuries and harm, which include, but are
 3
     not limited to, the following:
 4

 5                a.     Invasion of privacy;

 6                b.     Risk of irreversible breach of privacy and permanent loss of
 7
                         security due to unknown and undocumented circumstances under
 8

 9                       which her biometric information is now being used or subjected;

10                       and
11
                  c.     Stress, aggravation, frustration, loss of trust in technology, loss
12

13                       of serenity, and loss of confidence in biometric identifier-

14                       facilitated transactions.
15
                                  CLASS ALLEGATIONS
16

17         28.     Plaintiff brings this action on behalf of herself and all others similarly
18   situated, as a member of the proposed class (the “Class”), defined as follows:
19
                  All persons or entities within the State of Illinois whose
20                biometrics were obtained by Defendant’s App without
21                receiving information about a public policy establishing a
                  retention schedule, guidelines for destroying the
22                biometrics, or specific purpose and length of term for
23                which the information was being stored; and/or without
                  being given the opportunity to sign a written release
24                executed by them as required by the BIPA, within four
25                years prior to the filing of this lawsuit through the date of
                  class certification.
26
27         29.    Defendants, their employees and agents are excluded from the Class.
28

                                   CLASS ACTION COMPLAINT
                                                -7-
                Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 8 of 17




 1
     Plaintiff does not know the number of members in the Class, but believes the

 2   members number in the hundreds, if not thousands, or more. Thus, this matter should
 3
     be certified as a Class Action to assist in the expeditious litigation of the matter.
 4

 5         30.      The Class is so numerous that the individual joinder of all of their

 6   members is impractical. While the exact number and identities of their members are
 7
     unknown to Plaintiff at this time and can only be ascertained through appropriate
 8

 9   discovery, Plaintiff is informed and believes and thereon alleges that the Class

10   include hundreds, if not thousands of members, or more. Plaintiff alleges that the
11
     identities of the class members may be ascertained by records maintained by
12

13   Defendant.

14         31.      This suit is properly maintainable as a class action pursuant to Fed. R.
15
     Civ. P. 23(a) because the Class is so numerous that joinder of its members is
16

17   impractical and the disposition of their claims in the Class Action will provide
18   substantial benefits both to the parties and the Court.
19
           32.      There are questions of law and fact common to the Class affecting the
20

21   parties to be represented. The questions of law and fact common to the Class
22   predominate over questions which may affect individual class members and include,
23
     but are not necessarily limited to, the following:
24

25         a.       Whether the Defendant developed a written policy, made available to
26                  the public, establishing a retention schedule and guidelines for
27

28

                                    CLASS ACTION COMPLAINT
                                                -8-
                Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 9 of 17




 1
                    permanently     destroying    biometric    identifiers   and   biometric

 2                  information, when the initial purpose for collecting or obtaining such
 3
                    identifiers or information had been satisfied or within 3 years of the
 4

 5                  individual’s last interaction with Defendant, whichever occurred first,

 6                  as required by 740 ILCS 14/15(a);
 7
           b.       Whether the Class members were informed of the specific purpose and
 8

 9                  length of term for which their biometric identifiers and biometric

10                  information were being stored;
11
           c.       Whether Defendant received signed written releases executed by each
12

13                  Class member; and

14         d.       Whether Defendant’s noncompliance with the BIPA was intentional or
15
                    reckless.
16

17         33.      As a resident of the State of Illinois whose biometrics were obtained by
18   Defendant’s App without receiving information about a public policy establishing a
19
     retention schedule, guidelines for destroying the biometrics, or specific purpose and
20

21   length of term for which the information was being stored, and without being given
22   the opportunity to sign a written release executed by her as required by the BIPA,
23
     Plaintiff is asserting claims that are typical of the Class.
24

25         34.      Plaintiff has no interests adverse or antagonistic to the interests of the
26   other members of the Class.
27

28

                                    CLASS ACTION COMPLAINT
                                                 -9-
                Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 10 of 17




 1
           35.      Plaintiff will fairly and adequately protect the interests of the members

 2   of the Class. Plaintiff has retained attorneys experienced in the prosecution of class
 3
     actions.
 4

 5         36.      A class action is superior to other available methods of fair and efficient

 6   adjudication of this controversy, since individual litigation of the claims of all Class
 7
     members is impracticable. Even if every Class member could afford individual
 8

 9   litigation, the court system could not. It would be unduly burdensome to the courts

10   in which individual litigation of numerous issues would proceed. Individualized
11
     litigation would also present the potential for varying, inconsistent or contradictory
12

13   judgments and would magnify the delay and expense to all parties, and to the court

14   system, resulting from multiple trials of the same complex factual issues. By
15
     contrast, the conduct of this action as a class action presents fewer management
16

17   difficulties, conserves the resources of the parties and of the court system and
18   protects the rights of each class member. Class treatment will also permit the
19
     adjudication of relatively small claims by many class members who could not
20

21   otherwise afford to seek legal redress for the wrongs complained of herein.
22         37.      The prosecution of separate actions by individual members of the Class
23
     would create a risk of adjudications with respect to them that would, as a practical
24

25   matter, be dispositive of the interests of the other class members not parties to such
26   adjudications or that would substantially impair or impede the ability of such non-
27

28

                                    CLASS ACTION COMPLAINT
                                                 -10-
             Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 11 of 17




 1
     party class members to protect their interests.

 2         38.    Defendant has acted or refused to act in respects generally applicable
 3
     to the Class, thereby making appropriate final and injunctive relief with regard to the
 4

 5   members of the Class as a whole.

 6         39.    Defendant failed to comply with the requirements of the BIPA,
 7
     including, but not limited to, 740 ILCS 14/15(a) and 740 ILCS 14/15(b), as to the
 8

 9   Class with respect to the above-alleged transactions.

10         40.    740 ILCS 14/15(a) provides that:
11
                  A private entity in possession of biometric identifiers or
12                biometric information must develop a written policy,
13                made available to the public, establishing a retention
                  schedule and guidelines for permanently destroying
14                biometric identifiers and biometric information when the
15                initial purpose for collecting or obtaining such identifiers
                  or information has been satisfied or within 3 years of the
16                individual's last interaction with the private entity,
17                whichever occurs first. Absent a valid warrant or subpoena
                  issued by a court of competent jurisdiction, a private entity
18                in possession of biometric identifiers or biometric
19                information must comply with its established retention
                  schedule and destruction guidelines.
20

21         41.    740 ILCS 14/15(b) provides that:
22                No private entity may collect, capture, purchase, receive
23                through trade, or otherwise obtain a person’s or a
                  customer’s biometric information, unless it first:
24

25                (1)    Informs the subject or the subject’s legally
                         authorized representative in writing that a biometric
26                       identifier or biometric information is being
27                       collected or stored;
28

                                  CLASS ACTION COMPLAINT
                                               -11-
             Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 12 of 17




 1
                   (2)    Informs the subject or the subject’s legally
 2                        authorized representative in writing of the specific
 3
                          purpose and length of term for which a biometric
                          identifier or biometric information is being
 4                        collected, stored, and used; and
 5
                   (3)    Receives a written release executed by the subject
 6                        of the biometric identifier or biometric information
 7                        or the subject’s legally authorized representative.

 8          42.    The size and definition of the Class can be identified through
 9
     Defendant’s records.
10

11                                COUNT I
                  NEGLIGENT VIOLATIONS OF 740 ILCS 14/1, et seq.
12                 (ON BEHALF OF PLAINTIFF AND THE CLASS)
13
            43.     Plaintiff incorporates all of the allegations and statements made above
14

15   as if reiterated herein.

16          44.    The BIPA requires that “a private entity in possession of biometric
17
     identifiers or biometric information must develop a written policy, made available
18
19   to the public, establishing a retention schedule and guidelines for permanently
20   destroying biometric identifiers and biometric information when the initial purpose
21
     for collecting or obtaining such identifiers or information has been satisfied or within
22

23   3 years of the individual's last interaction with the private entity, whichever occurs
24   first” 740 ILCS 14/15(a).
25
            45.    The BIPA makes it unlawful for any private entity to, among other
26
27   things, “collect, capture, purchase, received through trade, or otherwise obtain a
28

                                   CLASS ACTION COMPLAINT
                                               -12-
             Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 13 of 17




 1
     person’s or customer’s biometric identifiers or biometric information, unless it first:

 2   (1) informs the subject…in writing that a biometric identifier or biometric
 3
     information is being collected or stored; (2) informs the subject…in writing of the
 4

 5   specific purpose and length of term for which a biometric identifier or biometric

 6   information is being collected, stored, and used; and (3) receives a written release
 7
     executed by the subject of the biometric identifier or biometric information….” 740
 8

 9   ILCS 14/15(b).

10          46.     Plaintiff and the Class members are individuals who had their biometric
11
     information collected by Defendant through Defendant’s collection and use of their
12

13   biometric identifiers.

14          47.     Plaintiff and the Class members are individuals who had their biometric
15
     information stored by Defendant through Defendant’s storage of their biometric
16

17   identifiers.
18          48.     Defendant systematically collected, stored, and used Plaintiff’s and the
19
     Class members’ biometric identifiers and/or biometric information without
20

21   developing a written policy, made available to the public, and establishing a
22   retention schedule and guidelines for permanently destroying biometric information,
23
     as required by 740 ILCS 14/15(a).
24

25          49.     Defendant systematically collected, stored, and used Plaintiff’s and the
26   Class members’ biometric identifiers and/or biometric information without first
27

28

                                    CLASS ACTION COMPLAINT
                                                -13-
              Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 14 of 17




 1
     informing them of the specific purpose and length of term for which the biometric

 2   identifiers or biometric information was being collected, stored, and used, as
 3
     required by 740 ILCS 14/15(b)(2).
 4

 5           50.   Defendant systematically collected, stored, and used Plaintiff’s and the

 6   Class members’ biometric identifiers and/or biometric information without first
 7
     obtaining the written releases required by 740 ILCS 14/15(b)(3).
 8

 9           51.   The foregoing acts and omissions of Defendant constitute numerous

10   and multiple negligent violations of the BIPA, including, but not limited to, each and
11
     every one of the above cited provisions of 740 ILCS 14/1, et seq.
12

13           52.   As a result of Defendant’s negligent violations of 740 ILCS 14/1, et

14   seq., Plaintiff is entitled to an award of $1,000.00 in statutory damages for each and
15
     every violation, pursuant to 740 ILCS 14/20(1).
16

17           53.   As a result of Defendant’s negligent violations of 740 ILCS 14/1, et
18   seq., Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs,
19
     including expert witness fees and other litigation expenses, pursuant to 740 ILCS
20

21   14/20(3).
22           54.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such
23
     conduct in the future.
24

25   /////
     /////
26   /////
27   /////
28

                                   CLASS ACTION COMPLAINT
                                               -14-
             Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 15 of 17




 1
                                  COUNT II
                  INTENTIONAL AND/OR RECKLESS VIOLATIONS
 2                          OF 740 ILCS 14/1, et seq.
 3
                   (ON BEHALF OF PLAINTIFF AND THE CLASS)

 4          55.    Plaintiff incorporates all of the allegations and statements made above
 5
     as if reiterated herein.
 6

 7          56.    The foregoing acts and omissions of Defendant constitute numerous

 8   and multiple intentional and/or reckless violations of the BIPA, including, but not
 9
     limited to, each and every one of the above cited provisions of 740 ILCS 14/1, et
10

11   seq.

12          57.    As a result of Defendant’s intentional and/or reckless violations of 740
13
     ILCS 14/1, et seq., Plaintiff is entitled to an award of $5,000.00 in statutory damages
14

15   for each and every violation, pursuant to 740 ILCS 14/20(2).

16          58.    As a result of Defendant’s intentional and/or reckless violations of 740
17
     ILCS 14/1, et seq., Plaintiff is also entitled to an award of reasonable attorneys’ fees
18
19   and costs, including expert witness fees and other litigation expenses, pursuant to
20   740 ILCS 14/20(3).
21
            59.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such
22

23   conduct in the future.
24                                 PRAYER FOR RELIEF
25
            Wherefore, Plaintiff prays for a judgment against Defendant as follows:
26
27          a.     An order certifying the Class and appointing Plaintiff as Representative
28

                                   CLASS ACTION COMPLAINT
                                               -15-
              Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 16 of 17




 1
                   of the Class;

 2           b.    An order certifying the undersigned counsel as the Class Counsel;
 3
             c.    An order requiring Defendant, at its own cost, to notify all members of
 4

 5                 the Class of the unlawful conduct herein;

 6           d.    Judgment against Defendant in the amount of $1,000.00 in statutory
 7
                   damages for each and every negligent violation of the BIPA by
 8

 9                 Defendant;

10           e.    Judgment against Defendant in the amount of $5,000.00 in statutory
11
                   damages for each and every intentional and/or reckless violation of the
12

13                 BIPA by Defendant;

14           f.    An order for injunctive relief prohibiting such conduct by Defendant in
15
                   the future;
16

17           g.    Judgment against Defendant for Plaintiff’s reasonable attorney’s fees
18                 and costs, including expert witness fees and other litigation expenses;
19
                   and
20

21           h.    Any other relief deemed just and proper by this Court.
22                                     JURY DEMAND
23
             Pursuant to the Seventh Amendment to the Constitution of the United States
24

25   of America, Plaintiff is entitled to, and demands, a trial by jury.
26   /////
27   /////
28

                                   CLASS ACTION COMPLAINT
                                               -16-
            Case 3:20-cv-02678-TSH Document 1 Filed 04/17/20 Page 17 of 17




 1
     Dated: April 17, 2020        Respectfully submitted,

 2                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3

 4                                   By: /s Todd. M. Friedman
 5                                       TODD M. FRIEDMAN, ESQ.
 6                                       Attorney for Plaintiff Christine Slowinski

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                               CLASS ACTION COMPLAINT
                                         -17-
